Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-68 are pending.
Claims 1-68 have been examined.
Claims 1-68 have been rejected.
Priority
The instant application’s claim to Domestic Benefit for provisional applications number 62834904 filed 04/16/2019 and Provisional Application Number 62972375 filed 02/10/2020 is acknowledged. 
Claim Interpretation
In regards to claim 2, an equation is given for the calculation of an estimated smoothed noise rate. This equation includes b, a positive value representing a pseudocount. A definition of ‘pseudocount’ is not given in the disclosure, but is given its accepted meaning in the art related to additive smoothing: A pre-determined value added to counts when estimating parameters of a multinomial. 
Claim Rejections - 35 USC § 101
Claims 1-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite systems and methods for tumor fraction estimation from small variants. 
With respect to step (2A)(1) The claims recite an abstract idea of calculating an estimated tumor fraction. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
	Mathematical concepts recited in claims 1, 63, and 68 include:
“A method of estimating a tumor fraction f of a subject…” Estimation of tumor fraction will involve computation of an equation.
“(C) obtaining a plurality of estimated smoothed noise rates, wherein each respective estimated smoothed noise rate evi in the plurality of estimated smoothed noise rates is determined using …” The limitations set forth in (C) set forth calculating estimated smoothed noise rates from electronic form biological data. The actual equation used in this limitation can be found in Claim 2, and is therefore a mathematical concept. 
“(D) determining a variant allele count for each respective allele position…” The limitations set forth in (D) constitute calculating a variant allele count, the process of determining an allele count is a mathematical concept. 
“(E) determining a coverage svi for each respective allele position in the plurality of allele positions …” Determining a coverage involves summing over a cohort of sample data, and is therefore a mathematical concept. 
“(F) determining a solid variant allele fraction ai for each respective allele position in the plurality of allele position…” The calculation of a fraction is a mathematical concept.
	Mental processes recited in claims 1, 63, and 68 include:
“…to use Ds, wherein Ds comprises (i) the plurality of estimated smoothed noise rates, (ii) the plurality of variant allele counts, (iii) the plurality of coverages, and (iv) the plurality of solid variant allele fractions to calculate the tumor fraction f of the subject.” Ds set forth in this limitation describes a method of organizing data, and is therefore a mental process. 
	Therefore, the claims recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed alone or in combination to determine if the judicial exception is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exception, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claims 1, 63, and 68 recite the additional element that is not an abstract idea: “obtaining a first [then second] plurality of nucleic acid fragment sequences, in electronic form…” which is a data gathering step. 
Claim 54 recites an additional element that is not an abstract idea: “applying a treatment regimen to the subject based at least in part, on a value of the tumor fraction f of the subject…”. The claim language of this limitation is highly general and lists a myriad of potential treatments that can be used for a non-specific type of cancer, to include treatments such as “a cancer drug”, “immune therapy”, a “hormone”, etc… For a treatment regime to be integrated into a practical application, the treatment must be “particular”, i.e. specifically identified so that it does not encompass all applications of the judicial exception(s). Because this claim is not particular, it does not integrate the claim into a practical application. (see MPEP 2106.04(d)(2)). 
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claims 1, 63, and 68 also recites the additional non-abstract element of
“using a computer system comprising a processor coupled to non-transitory memory” (Claim 1)
“A computer system, comprising: one or more processors, memory storing one or more programs to be executed by the one or more processors; the one or more programs comprising computer-executable instructions that, when executed by the one or more processors, perform a method…” (Claim 63).
“A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer processor, the one or more programs comprising computer-executable instructions for execution by the computer processor to perform a method…” (Claim 68)
of a computer system.
	The claims do not describe any specific computational steps by which the “computer system, processor, non-transitory memory, computer executable instructions, etc…” performs or carries out the judicial exception, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-61 have been analyzed with respect to 2A-2.  Dependent claims 2-25, 27-38, 40-53, and 54-62 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 26 and 39 are directed to additional steps of data gathering.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1, 63, and 68: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Landau et al (Pub. No.: US 2021/0043275) with an effective filing date of Feb. 27, 2018 discloses the following elements equivalent to the claimed data gathering steps: receiving a subject-specific genome-wide compendium of reads associated with a plurality of genetic markers (Figure 1, item 110), where the genetic markers can be from either a solid tumor (tumor biopsy) or liquid biopsy, as shown in Figure 7.  As such, the prior art recognizes that this data gathering element is routine, well understood and conventional in the art.  The specification also notes that methods for obtaining nucleic acid fragment sequences from a sample are well known, commercially available or widely used on page 41.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 1, 63, and 68: the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Landau et al. (Pub. No.: US 2021/0043275) with an effective filing date of Feb. 27, 2018 disclose computer systems or computing elements which perform the same functions.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The specification also notes that [general purpose computers are suitable]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-61 have been analyzed with respect to step 2B. Dependent claims 2-25, 27-38, 40-53, and 54-62 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 26 and 39 relate to the data gathering discussed above.  Data gathering steps fail to rise to the level of significantly more than the exception as they are extra-solution activity. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, the collection or generation of the data, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
NOTE: this claim, while computer-implemented, is largely a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20-38, and 40-68 are rejected under 35 U.S.C. 103 as being unpatentable over Landau et al (Pub. No.: US 2021/0043275) with an effective filing date of Feb. 27, 2018, herein referred to as Landau 2018, and in view of Fernandez-Cuesta et al. ("Identification of circulating tumor DNA for the early detection of small-cell lung cancer." EBioMedicine 10 (2016): 117-123.), herein referred to as Fernandez-Cuesta.
Landau 2018 teaches systems, software and methods for diagnosing tumor diseases for screening subjects for early detection and disease stratification of cancer. (Introduction).
	In regards to claim 1, Landau 2018 teaches a method of estimating a tumor fraction of a subject (paragraph 17). Landau 2018 teaches obtaining a plurality of nucleic acid fragment sequences in the form of cfDNA through a Liquid Biopsy (FIG. 7, paragraphs 206 and 208) and other liquid biological fluid (paragraph 207). This sample collection allows for “detection of tumor DNA in a patient’s plasma cfDNA sample and permits characterization of the somatic malignant genome” (paragraph 208). FIG. 7 shows this biological sample information is in electronic form. 
	FIG. 7 also shows obtaining a tumor biopsy (a solid tumor sample obtained from the subject). “As shown, a biopsy sample obtained from a subject containing cell free DNA is processed (e.g. sequenced) to obtain genetic data of the patient (e.g. VCF file), which are cataloged using PILEUP” (paragraph 56) shows Landau 2018 teaching obtaining nucleic acid fragment sequences in electronic form from a solid tumor sample obtained from the subject. For unique DNA fragments, Landau 2018 identifies that samples contain 5-10000 genomic equivalence (or ‘coverage’ as defined in paragraph 118), with a preference of 100 to 5000 genomic equivalences (paragraph 120). This fulfills the limitation of the second plurality of nucleic acid fragments having a minimum coverage of at least 10 for each allele position in a plurality of allele positions. 
	Landau 2018 teaches “removing artefactual reads from the compendium by statistically classifying each read in the compendium as signal or noise on the basis of probability of detection of noise (PN) as a function of ( 1 ) base - quality ( BQ ) of the read , ( 2 ) mapping - quality ( MQ ) of the read ; ( 3 ) estimated fragment size of the read ; and / or ( 4 ) estimated allele fraction of the read ( VAF ).” (Paragraph 20). “FIG. 4D shows the effect of applying a joint BQ and MQ optimized filter that allows about a seven-fold change suppression in sequencing error … Pre-filter noise shows a rate of ~2x10-3 for both lung and melanoma cancer types, post filter noise rate decreases to ~2x10-4 for both cancer types.” (Paragraph 53). Here, Landau 2018  shows obtaining smoothed noise rates, where the noise rate is smoothed after the step of filtering the data for a plurality of nucleic acid fragment sequences. Since the read information is in the form of a VCF file (see rationale above), the noise rate is in electronic form. While this step is performed for cancer cells, it is reasonable to expect it be completed for a cohort of healthy samples as explained below.  Landau teaches the removal of recurring sites generated over a cohort of reference healthy samples, where the reference healthy samples are samples from a cohort of non-cancer samples (paragraph 15). The biological data from “the reference healthy samples can include genetic markers such as single nucleotide variation (SNV), short insertions and deletions ( indels ) , copy number variation , structural variants ( SV ) and combinations thereof” (paragraph 20), this meets the limitation of the non-cancer samples mapping to a corresponding allele position from the plurality of allele positions (SNV). 
	Landau 2018 shows the counting of SNV detections that can assist in diagnosis of human cancers and that “…the methods of the disclosure detect about 10 to 15 sSNVs contained in a single supporting read” (paragraph 195). A SNV is a variant allele, detection of multiple SNVs rises to the limitation of determining a variant allele count for each respective allele position for a subject.
	Landau 2018 shows in Figure 3B the predicted average of detected sites, as well as the probability for at least one detection, as a function of the unique DNA fragments (genomic equivalent or coverage)…” (paragraph 51). 
	In Figure 7, Landau 2018  shows the calculation of variant allele frequency filter (VAF) for a solid tumor sample. This ‘VAF’ is an estimated allele fraction of the read (paragraph 11). This variant allele frequency (equivalent to ‘variant allele fraction’, see paragraph 103) refers to the fraction of one allele over the total amount of alleles in the DNA sample following genotyping. (paragraph 103).
	The calculation of the smoothed noise rates, variant allele counts, coverages, and solid variant allele fraction to calculate the tumor fraction of a subject has been shown above. Figure 15 and the section ‘Computer Systems’ shows a representative example on how this method is implemented using a computer system comprising a processor (item 404) and RAM (item 406).
	In regards to claim 20, Landau 2018 shows confidence intervals for tumor fractions in Figures 9A-9C. Furthermore, Landau shows a threshold interval using the tumor fraction when calculating the probability of detection based on the Bernoulli equation                         
                            
                                
                                    P
                                
                                
                                    D
                                
                            
                            =
                            1
                            -
                            
                                
                                    
                                        
                                            
                                                
                                                    1
                                                    -
                                                    T
                                                    F
                                                
                                            
                                        
                                    
                                
                                
                                    G
                                    E
                                
                            
                        
                     where TF is the tumor fraction and GE is the number of genomic equivalents present in the patient DNA. The PD value is binned based on a threshold value of at least 0.60, if it is below the threshold value then it may be classified as a false positive and not included in the analysis (paragraph 234).
	In regards to claim 21, Landau 2018 teaches “…wherein the matching comprises computation of z-scores for all markers or a subset thereof OR assessment of probability density function between the subject's signature and reference cancer signature; output ting a confidence interval, which is indicative that the subject's signature comprises a tumor signature, thereby diagnosing the tumor in the subject.” (paragraph 273). The probability density function is given in the rationale for claim 20 and includes the tumor fraction. 
	In regards to claim 22, “FIG. 12B shows differential expression of gene signatures in normal ( PBMC ) versus tumor samples in lung patient ( left panel ) and / or melanoma patient ( right panel ).” (paragraph 61). This serves as ‘determining’ respective variants at each respective allele position for a plurality of allele positions.
	In regards to claim 23, Landau 2018 teaches that “a locus” corresponds to an identified location in a genome, and can span a single base or a sequential series of multiple bases. A locus is typically identified by using an identifier value or a range of identifier values with respect to a reference genome and / or a chromosome thereof;” (paragraph 100) with an allele referring to one or two different nucleotide sequences that occur at a specific locus (paragraph 107). Therefore, for the alleles given in Figure 12B correspond to a specific locus that has been measured (aligned) against a reference genome in order to identify it as a variant. 
	In regards to claim 24, Figure 7 and paragraph 282 teach calculating VAF for a solid tumor biopsy sample. As explained previously, ““ variant allele fraction ” refers to the fraction of one allele over the total amount of alleles in the DNA sample following genotyping.” (paragraph 103). This fraction is inherently a method of comparison. Therefore, Landau meets the limitation of comparing a number of nucleic acid fragments at a specific allele position to a total number of nucleic acid fragments for the solid tumor sample.
	In regards to claim 25, the VAF calculation is performed for alleles. As explained in the rationale for claim 23, alleles depend on a locus position which is measured (aligned) against a reference genome. 
	In regards to claim 26, Landau 2018 shows that the subject is human (paragraph 86), the liquid biological sample can be plasma (paragraph 21), tumor-specific DNA gathered as a biological sample from a lung cancer patient (paragraph 119), in this case the cancer would also be a lung cancer. 
	In regards to claim 30, “Figures 12A-D show tumor-specific signatures that are differentially-expressed in various tumors … Figure 12C shows expression of various COSMIC signatures (and their associated zscores) in patients with breast cancer, melanoma, or lung adenocarcinoma.” (paragraph 61). The teaching of tumor-specific signatures shows that Landau chose a plurality of allele positions selected for a particular type of cancer.
	In regards to claim 35, Landau 2018 teaches that the cancer signature (mutated allele positions, see rationale for claim 30), “may include patterns associated with tissue specific epigenetic pattern, such as tissue specific chromatin accessibility pattern (e.g., methylation status).” (paragraph 274). 
	In regards to claim 45, Landau 2018 teaches the “screening method permits diagnosis of early cancer disease in an undiagnosed and or asymptomatic patient. Particularly, the subject is a patient with early stage cancer which is in stage I to III.” (Paragraph 25). Figures 1D and 1E show schematic workflows for this screening method, where the outcome of the method is dependent on the combined estimated tumor fraction based on SNV/indel and CNV/SV (Paragraph 171). 
	In regards to claim 46, Landau 2018 teaches constructing genetic profiles of a particular subject of the course of the disease, for instance “when the cancer progresses, becoming more aggressive and genetically unstable” (Paragraph 137). The “genetic profile” comprises a plurality of data resulting from copy number variation and mutation analyses (paragraph 140). It can be reasonably expected that estimated tumor fraction is part of this genetic profile data since it is a mutational analysis. 
	In regards to claim 54, Landau 2018 teaches a method of genetic screening a subject for cancer and nominating a therapy to include immunotherapy (paragraph 26). Figures 1D and 1E show schematic workflows for this screening method, where the outcome of the method is dependent on the combined estimated tumor fraction based on SNV/indel and CNV/SV (Paragraph 171).
	In regards to claim 58, Landau 2018 teaches the method of treating a patient with cancer as explained in the rationale for claim 54. Additionally, Landau teaches monitoring the progression of a disease during a treatment regimen to allow “either a subject or practitioner to adapt treatment options in accord with the progression of the disease” (paragraph 137), based on the genetic profile of the patient which previously has been established to contain an analysis of the tumor fraction. 
	In regards to claim 61, Landau 2018 teaches the method of monitoring disease progression with a treatment plan (see above). The action of ‘adapting treatment options’ includes deciding to discontinue the treatment for a disease (cancer) or intensifying it. 
	In regards to claim 63, Landau 2018 teaches the method A-F as established in the rationale for claim 1. Figure 15 shows the system for implementing the method which includes a processor (item 404), random access memory 406 coupled to bus 402 for determining instructions to be executed by the processor 404 (paragraph 288). And the computer-executable instructions (a program) which carry out the method disclosed above (paragraph 471, 476).
	In regards to claim 68, Landau 2018 teaches the method A-F as established in the rationale for claim 1. Additionally, Landau teaches the use of non-transitory computer-readable medium. The non-transitory computer-readable medium can be provided with programs to implement the beforementioned method when executed by a computer processor. (paragraph 276). Since Landau 2018 teaches the use of programs to implement the beforementioned method, and the method is carried out when the computer-readable medium comprising computer-executable instructions is executed by the processor, then the programs must contain the computer-executable instructions. (paragraph 336).
Landau 2018 fails to teach the cohort of noncancer samples comprises samples from at least 10 subjects.
Fernandez-Cuesta presents a study using small-cell lung cancer as a candidate for early detection of pre-clinical cancer using cell-free DNA. (Abstract). In regards to claim 1, Fernandez-Cuesta teaches the use of a non-cancer control cohort, comprising 123 individuals in their analysis (2.1 Study Population).
It would have been prima facie obviousness for one of ordinary skill in the art to have modified the method for calculating estimated tumor fractions as taught by Landau 2018 with the size cohort taught by Fernandez-Cuesta. By implementing a large cohort, one would have reduced confounding variables that could affect results when implementing the disclosed methods. 

Claims 2 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Landau 2018 and Fernandez-Cuesta as applied to claim 1 above, and further in view of Movassagh et al. (Nucleic acids research 44.22 (2016): e161-e161.), herein referred to as Movassagh.
Landau 2018 in view of Fernandez-Cuesta teaches the limitations of claim 1, as described above.  Landau 2018 in view of Fernandez-Cuesta fails to teach the smoothed noise rate equation of claim 2, and fails to teach the whole-genome bisulfite sequencing.
	Movassagh presents a software, RNA2DNAlign, which acts as a “computational framework for quantitative assessment of allele counts across paired RNA and DNA sequencing datasets. RNA2DNAlign is based on quantitation of the relative abundance of variant and reference read counts, followed by binomial tests for genotype and allelic status at SNV positions between compatible sequences.” (Abstract). Movassagh presents this in the context of matching exomes for 90 breast cancer patients.
	In regards to claim 2, Movassagh teaches the probability of an alternative allele (noise) at a certain position using a pseudo-count of 0.5. Movassagh gives the equation for q in terms of reference counts, variant counts, or other nucleotides for each locus (allele). Expanding the given equation for q on page 5 yields the following:                         
                            q
                            =
                            
                                
                                    (
                                    n
                                
                                
                                    o
                                
                            
                            +
                            2
                            c
                            )
                            /
                            2
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            R
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            v
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    4
                                    c
                                
                            
                        
                    . This equation focuses on a homozygous alternative – which is why a factor of 2 is multiplied across the denominator. Using this probability equation to calculate the probability of a variant count instead of a homozygous alternative allele, one would drop the factor of 2 and arrive to an equation of                          
                            q
                            =
                            
                                
                                    (
                                    n
                                
                                
                                    v
                                
                            
                            +
                            2
                            c
                            )
                            /
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            R
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            v
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    4
                                    c
                                
                            
                        
                    . Substituting b=2c (b is a pseudo count, the instant disclosure only stresses this count being positive, not constraining its value), the following equation is obtained:                         
                            q
                            =
                            
                                
                                    (
                                    n
                                
                                
                                    v
                                
                            
                            +
                            b
                            )
                            /
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            R
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            v
                                        
                                    
                                    +
                                    
                                        
                                            n
                                        
                                        
                                            o
                                        
                                    
                                    +
                                    2
                                    b
                                
                            
                        
                    . The counts in the denominator represent the coverage of nucleic acid fragment sequences summed over the cohort of samples. The counts in the numerator represent the variant allele count over the cohort of samples. 
	In regards to claim 39, Movassagh uses an Illumina HiSeq platform for paired-end sequencing (Sample selection and analysis). This Illumina HiSeq platform performs bisulfite whole-genome sequencing (see publicly available Illumina HiSeq documentation).
	Landau 2018 and Fernandez-Cuesta employ several statistical methods and techniques for differentiating true mutations from sequencing errors. The purpose of employing a smoothed noise rate, such as the one provided in the instant disclosure, is to account for sequencing errors and differentiate mutations from sequencing errors. Movassagh uses the beforementioned probability which reads on claim 2, and “corrects for multiple testing with respect to the number of variant positions using the Benjamini-Hochberg false discovery (FD) technique” (paragraph 2 page 5). It would have been prima facie obviousness for one of ordinary skill in the art to have modified the method of calculating estimated tumor fraction, as disclosed by Landau, to include the additional error analysis technique of Movassagh to calculate an estimated smoothed noise rate. In doing so, one would decrease the amount of incorrectly attributed variants, and increase the accuracy of the disclosed method.  

Claims 3, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Landau 2018 in view of Fernandez-Cuesta and Movassagh as applied to claim 1 and 2 above, and further in view of Landau et al. (Cell 152.4 (2013): 714-726.), herein referred to as Landau 2013. 
Landau 2018 in view of Fernandez-Cuesta and Movassagh teaches the limitations set forth for claims 1 and 2 as shown above. In regards to claim 16, the method set forth by Landau 2018 is implemented by the Analyzing Unit, comprising of their ‘Engine’ (Figure 16C). The read in which the calculation of Ds is performed is given by the matrix in Figure 6 to the Engine (paragraph 55), where the base quality and map quality score is performed (paragraph 148).
Landau 2018 in view of Fernandez-Cuesta and Movassagh fails to teach the following limitations. The use of a posterior distribution function as taught by claim 3, the use of an expectation-optimization algorithm of claim 16, and determining a tumor fraction from a medium value of a posterior distribution of claim 19. 
Landau 2013 studies “intratumoral heterogeneity in 149 chronic lymphocytic leukemia by integrating whole-genome sequence and copy number to measure the fraction of cancer cells harboring each somatic mutation.” (Abstract). Landau 2013’s method includes an estimation of a cancer cell fraction. (Inference of genetic evolution with whole-exome sequencing data).
In regards to claim 3, Landau 2013 uses a binomial distribution to calculate a P value, which represents a probability (Significance Analysis for Recurrently Mutated Genes). Landau 2013 computes the posterior probability distribution over CCF (cancer cell fraction), where the posterior probability distribution is proportional to a binomial probability of observing somatic mutations, as a function of CCF and assuming a uniform prior in a fraction of cancer cells (CCF) (paragraph 1 page 724). 
In regards to claim 16, Landau 2013 teaches the calculation of CCF using ABSOLUTE. ABSOLUTE is well known in the art, and contains an expectation-maximization algorithm as evidenced by Carter et al. (Nature biotechnology 30.5 (2012): 413-421.).
In regards to claim 19, Landau 2013 teaches the calculation of CCF using ABSOLUTE. In this method Landau calculates the cell tumor fractions using a posterior distribution as described above. Figure 3 shows the calculation of a median and interquartile ranges for CCF calculated from this algorithm. 
Landau 2013 implements whole-exome sequencing (WES) of a tumor because it is an affordable, rapid and comprehensive technology for detecting somatic coding mutations. Landau 2013 teaches refining WES because: (1) the high sequencing depth obtained by WES (typically ~100x–150x) enables reliable detection of subclonal mutations required for defining subclones and tracking them over time (Cibulskis et al., 2013); (2) coding mutations likely encompass many of the important driver events that provide fitness advantage for specific clones, and finally; and (3) the relatively low cost of WES permits studies of large cohorts, which is key for understanding the relative fitness and temporal order of driver mutations and for assessing the impact of clonal heterogeneity on disease outcome. With these modifications, Landau 2013 teaches the use of ABSOLUTE, including the posterior distribution calculation using an estimated tumor fraction. Landau 2018 teaches whole-exome sequencing (paragraph 122) without these modifications. It would have prima facie obviousness for one of ordinary skill in the art to have modified Landau 2018 in view of Fernandez-Cuesta and Movassagh’s teachings of calculating an estimated tumor fraction to include the WES modifications of Landau 2013. In doing so one would acquire higher sequencing depth, increased detection of coding mutations, and reduce the cost of WES for large cohorts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C JONES whose telephone number is (571)270-7173. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DCJ/
Examiner, Art Unit 4182
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671